Case 6:21-cv-00084-RBD-EJK Document 1-1 Filed 01/12/21 Page 1 of 5 PagelD 6
Filing # 117868072 E-Filed 12/08/2020 04:48:21 PM

IN THE CIRCUIT COURT OF THE 18TH
JUDICIAL CIRCUIT, IN AND FOR
BREVARD COUNTY, FLORIDA

ADRIANNA FLAGG CASE NO; 05-2020-CA-05 1886

Plaintiff,
VS.

WALGREEN CO., a foreign corporation,
d/b/a WALGREENS,

Defendant.
/

FIRST AMENDED COMPLAINT

COMES NOW the Plaintiff, ADRIANNA FLAGG, by and through undersigned counsel, and files

this her First Amended Complaint against the Defendant, WALGREEN CO., a foreign corporation d/b/a
WALGREENS Store #4193 (hereinafter WALGREENS) as follows:
GENERAL ALLEGATIONS

1, This is an action for damages that exceed Thirty Thousand Dollars ($30,000.00) exclusive of
attorney’s fees, costs and interest. .

2. At all times material hereto, the Plaintiff, ADRIANNA FLAGG (hereinafter, Plaintiff), was
and is a resident of Melbourne, Brevard County, Florida, is over the age of 18 years, and is

otherwise sui juris.

3. At all times material hereto, the Defendant, WALGREENS is a foreign corporation authorized
to and doing business in Melbourne, Brevard County, Florida.

4, At all times material hereto, the Defendant, WALGREENS, owned, leased, operated or
otherwise controlled the location at 1350 N, Wickham Road, Melbourne, Brevard County,
Florida.

5. The Defendant, WALGREENS operated a pharmacy and drug store at the above stated location

which was open to the public for business.

6. The Defendant’s place of business is open to the public during its normal working hours, and
as such, persons visiting the Defendant’s place of business to purchase goods and services are
business invitees.

7. The Defendant owes a reasonable duty of care to its business invitees where the Defendant
must keep its floors in a reasonably safe condition and free from both latent and patent
dangerous conditions and/or foreign transitory substances that could pose a hazard to its
business invitees, and thus provide reasonably safe ingress, passage, and egress though its
buildings and on its property. Exhibit 1

Filing 117868072 ADRIANNA FLAGG VS WALGREEN CO 05-2020-CA-051886-XXXX-XX

 

 

 
Case 6:21-cv-00084-RBD-EJK Document 1-1 Filed 01/12/21 Page 2 of 5 PagelD 7

10.

11.

12.

13,

14.

15,

16,

17,

Filing 117868072

COUNT I —- NEGLIGENCE OF WALGREEN CO.
d/b/a WALGREENS FOREIGN TRANSITORY SUBSTANCE(S)

Plaintiff adopts and restates all allegations contained in paragraphs | — 7 above as though fully
set forth herein.

On or about February 9, 2017 the Plaintiff was walking in the Defendant, WALGREENS’ Store
located at 1350 North Wickham Road, Melbourne, FL 32940,

On or about February 9, 2017 the Plaintiff, while walking in the Defendant WALGREENS’
store, slipped and fell and received severe injuries due to a clear substance leaking and spilled
on the floor.

At the time and place of the fall, a foreign transitory substance, a clear liquid, possibly shampoo
and/or other substances were present on the floor, thus creating a dangerous condition in the
form of a slipping hazard.

The substance includes but are not limited to a clear liquid, possibly shampoo and/or water
and/or foreign transitory substance that are either impossible or next to impossible to see in the
place the accident occurred.

The Plaintiff slipped on the aforementioned clear liquid, possibly shampoo and/or water and/or
a foreign transitory substance and immediately after or during the slip fell to the ground and
sustained serious injuries.

The Defendant, WALGREENS knew or should have known about the presence of the
transitory substance(s).

Further, the Defendant, WALGREENS had no adequate procedure in place to prevent foreign
transitory substances which create a slipping hazard to pedestrians who are walking in the
Defendants building(s) from remaining on the floor, ie., a procedure that would adequately
ensure that such substances are detected and removed within a reasonable time.

But for the presence of the foreign transitory substance described herein, the Plaintiff would
not have fallen and would not have sustained any injury.

The presence of the foreign transitory substances and the resulting dangerous latent condition
present at the time and place where the Plaintiff fell constituted a breach of the Defendant,
WALGREENS’ reasonable duty to the Plaintiff to provide reasonably safe ingress, passage
and egress on and about its buildings and property, and/or to maintain the premises in a
reasonably safe condition, including but not limited to the following:

a, By failing to provide a reasonably safe floor surface in the store location
where Plaintiff fell;

ADRIANNA FLAGG VS WALGREEN CO 05-2020-CA-051886-XXXX-XX

 
Case 6:21-cv-00084-RBD-EJK Document 1-1 Filed 01/12/21 Page 3 of 5 PagelD 8

18.

b. By failing to inspect the premises to ascertain the presence of unreasonably
dangerous condition, including but not limited to, liquid substances present on
an aisle/walkway and in turn, causing an unreasonably slippery aisle/walkway
surface;

c, By failing to repair or eliminate those unreasonably dangerous conditions of the
aisle/walkway that were known or should have been known to WALGREENS;

d. By failing to warn the Plaintiff under the circumstances of this case, of the
unreasonably dangerous condition posed by the liquid allowed to remain on
the walkway in question and failure to warn of the foreseeable risk of severe
personal injury caused by such condition, in this case no wet floor sign or
other warning device was present;

e. By failing to otherwise properly inspect, maintain, and repair the premises so
asto avoid or prevent the accumulation of a liquid substance in the location
where Plaintiff fell and to keep the same in a reasonably safe condition;

f, By failing to remove the liquid substance in question for an unreasonable
period of time;

g, By allowing the liquid substance to remain on the walkway surface for an
unreasonable period oftime.

Asa direct and proximate result of the aforesaid negligence of the Defendant, WALGREENS,
the Plaintiff was severely, significantly and permanently injured within a reasonable degree of
medical probability, and has been permanently and significantly scarred and/or disfigured; has
incutred a significant and permanent loss of bodily functions; and/or has sustained a significant
and permanent aggravation of a pre-existing injury. Asa further direct and proximate result of
Defendant, WALGREENS’ negligence, the Plaintiff suffered extreme pain and suffering,
disability, physical impairment, mental anguish, inconvenience, and loss of capacity for the
enjoyment of life, lost earning capacity, and will so suffer in the future. The Plaintiff has in
the past and will in the future be obligated to pay large sums of money for doctors’ bills,
hospital bills and other directly and indirectly related expenses in an effort to alleviate her
suffering and cure her injuries. The Plaintiff has in the past and will in the future suffer lost
wages as a result of her injuries. The Plaintiff has in the past and will in the future be unable to
lead and enjoy a normal life as the result of the injuries. All of the Plaintiff's losses are either

permanent or continuing in nature and the Plaintiff will suffer these losses in the future.

WHEREFORE the Plaintiff, ADRIANNA FLAGG, respectfully demands that this court enter

judgment in her favor and against the Defendant WALGREENS for damages, including but not limited

to actual, consequential and all other damages permitted by law, costs and any and all other such relief

as the court deems just, legal and equitable. The Plaintiff demands a jury trial as to all issues so triable

as matter of right.

Filing 117868072

ADRIANNA FLAGG VS WALGREEN CO 05-2020-CA-05 1886-XXXX-XX

 

 
Case 6:21-cv-00084-RBD-EJK Document 1-1 Filed 01/12/21 Page 4 of 5 PagelD 9

COUNT II NEGLIGENCE OF WALGREEN CO d/b/a
WALGREENS INADEQUATE MAINTENANCE

19, Paragraphs 1 — 7 are re-alleged as though fully reprinted herein.

20. On ot about February 9, 2017, the Plaintiff was walking in WALGREENS owned and operated
by the Defendant.

21. On or about February 9, 2017, the Plaintiff, while walking in WALGREENS owned and
operated by the Defendant, slipped and fell, and received severe injuries.

22, The floor and/or surface where the Plaintiff was walking at the time she slipped and fell was
unsafe due to its general condition, regardless of the presence or non-presence of foreign
transitory substances.

23, The floor and/or surface where the Plaintiff was walking at the time she slipped and fell was
unsafe due to the fact that it was either worn, inadequately and/or improperly maintained,
inadequately and/or improperly polished, inadequately and/or improperly waxed, inadequately
and/or improperly cleaned, and or a combination of the foregoing.

24, Simple and basic floor maintenance would have prevented the dangerous condition at the time
and place where the Plaintiff fell.

25. But for the dangerous condition of the floor at the time and place where she fell, the Plaintiff
would not have fallen and would not have been injured.

26. The Defendant did not have in place an adequate maintenance procedure so that the overall
condition of area where the Plaintiff fell would be safe for foot traffic, or in the alternative the
Defendant failed to follow its own procedures thereby allowing the dangerous condition to
exist,

27, The Defendant’s failure to maintain the overall condition of its floor at the time and place where
the Plaintiff fell constituted a breach of the Defendant’s reasonable duty to the Plaintiff to
proved reasonably safe ingress, passage and egress on and about its buildings and property
and/or to maintain the premises in a reasonably safe condition,

28, As a direct and proximate result of the aforesaid negligence of the Defendants, the Plaintiff
was severely, significantly and permanently injured within a reasonable degree of medical
probability, and has been permanently and significantly scarred and/or disfigured; has incurred
a significant and permanent loss of bodily functions; and/or has sustained a significant and
permanent aggravation of a pre-existing injury. As a further direct and proximate result of
Defendant’s negligence, the Plaintiff suffered extreme pain and suffering, disability, physical
impairment, mental anguish, inconvenience, and loss of capacity for the enjoyment of life, lost

earning capacity, and will so suffer in the future. The Plaintiff has in the past and will in the

4

Filing 117868072 ADRIANNA FLAGG VS WALGREEN CO 05-2020-CA-051886-XXXX-XX

 
Case 6:21-cv-00084-RBD-EJK Document 1-1 Filed 01/12/21 Page 5 of 5 PagelD 10

future be obligated to pay large sums of money for doctors’ bills, hospital bills and other
directly and indirectly related expenses in an effort to alleviate her suffering and cure her
injuries, The Plaintiff has in the past and will in the future suffer lost wages as a result of her
injuries, The Plaintiff has in the past and will in the future be unable to lead and enjoy anormal
life as the result of the injuries. All of the Plaintiff's losses are either permanent or continuing
in nature and the Plaintiff will suffer these losses in the future.

WHEREFORE the Plaintiff, ADRIANNA FLAGG, respectfully demands that this court enter
judgment in her favor and against the Defendant WALGREEN CO. d/b/a WALGREENS, for damages,
including but not limited to actual, consequential and all other damages permitted by law, costs and any
and all other such relief as the court deems just, legal and equitable. The Plaintiff demands a jury trial
as to all issues so triable as matter of right. |

DATED this 8" day of December, 2020.

THE MITCHELL LAW FIRM, P.A.
Attorney for Plaintiff

134 5 Avenue, Suite 103

Indialantic, FL 32903

321-473-7330

A/ Joe M, Mitchell, TIT

Joe M. Mitchell, HI

Attorney at Law

Fla, Bar No.: 0047491
joe@themitchelllawfirm.com
documents to
eservice@themitchelllawfirm.com

Filing 117868072 ADRIANNA FLAGG VS WALGREEN CO 05-2020-CA-051886-XXXX-XX

 
